Title: From George Washington to Alexander Spotswood, 4 October 1795
From: Washington, George
To: Spotswood, Alexander


          
            Dear Sir,
            Mount Vernon 4th Oct. 1795
          
          Your letter of the 21st of September never came to my hands until yesterday—Had you put it into the Post Office at Fredericksburgh at the date thereof, an answer might have been given to you in the course of last week according to your request, as I never miss sending to Alexandria every Post day for letters.
          I do not recollect the precise expression of my letter to Majr George Lewis respecting General Lee’s sale of the same Lands in Kentucky to you, & me—but sure I am no implication was meant unfavorable to you, in the business. The ideas I intended

to convey, and which, if the letter was to be examined again I think wd appear, were, that I could not conceive that General Lee would, intentionally, make a double Sale; that, consequently, there must have been some mistake in the case; and that, unless he had compared the Surveys possessed by you, with those he had of mine accurately together and they were found to be the same, other lands might have answered to a general description: and I knew, at least had been told, that General Lee had much land in that part of the Country, in two three and five thousand Acres tracts. These remarks therefore were made to Majr Lewis without any design to impute blame to you, in a matter which I know must, eventually, unfold itself in a short time.
          I told General Lee when he was here, & I wrote the same to Majr George Lewis a week ago, that as the embarrassmt has been occasioned by a mistake, I would receive other Land in Kentucky which he said was of superior value, if it shd be found to be equal in quantity, quality, situation, and other advantages in lieu of the two tracts I hold on Green Rivr, provided a purchase adjoining, whch Mr Lewis was to have made for me should not have occasioned fresh difficulty. Majr Lewis was to be the Umpire betwn us, in this matter and to see that I had full justice in the exchange. Thus the affair stands between General Lee & me, relative to my land on Rough Creek of Green River.
          That my title to these tracts are of prior date to yours, and is valid, will admit of no question. I have the original Patents wch were granted to Skinner, dated the 2d of December 1785 and General Lee’s conveyance of the same to me in 1789; drawn I presume in regular form and with the proper recitals as it was the work of an eminent Lawyer. The latter however has not been taken from the Office of record nor should I have recollected that it was yet there but for these occurrences—General Lee however is as well acquainted with the fact as I am. I never had an idea of taking out a Patent for these lands in my own name; but admitting that this had happened I should have attended to the recitals therein for the purpose of preserving the date of the original grant and would have risked nothing by a subsequent date, with grants of adjacent lands or with a posterior grant of the same land, if any such had taken place.
          If a purchase has been made from Wodrow, on my account; and the exchange is concluded with General Lee as

before-mentioned, you may take it exactly on the terms it stands me. My love to Mrs Spotswood & the family in which Mrs Washington joins concludes me Dear Sir Your Affectionate Servt
          
            Go. Washington
          
        